     Case 3:20-cv-03030-N Document 46 Filed 05/24/21              Page 1 of 1 PageID 519



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ERIC LYLE WILLIAMS,                              §
                                                 §
               Petitioner,                       §
                                                 §
v.                                               §
                                                 §   No. 3:20-CV-3030-N
BOBBY LUMPKIN, Director, Texas                   §
Department of Criminal Justice,                  §
Correctional Institutions Division,              §
                                                 §
               Respondent.                       §

        ORDER GRANTING RENEWED MOTION FOR TRAVEL AUTHORIZATION

        The matters before the Court IS Williams’ renewed motion for travel authorization to allow

his Arizona co-counsel to travel to Texas to meet face to face with Williams and various others,

filed May 21, 2021 (ECF no. 43). In her renewed motion, Williams’ Arizona-based co-counsel

explains that she will waive any charges for travel time but does wish to be reimbursed for travel

expenses. The court will grant that request.

        It is hereby ORDERED that all relief requested in Williams’ renewed motion for travel

authorization filed May 21, 2021 (ECF no. 44) is GRANTED.

        SIGNED May 24, 2021.



                                                 ____________________________________
                                                 DAVID C. GODBEY
                                                 UNITED STATES DISTRICT JUDGE
